Citation Nr: 1134600	
Decision Date: 09/15/11    Archive Date: 09/23/11

DOCKET NO.  07-05 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for coronary artery disease (CAD), status post bypass graft, to include as secondary to service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. A. Kennerly, Counsel





INTRODUCTION

The appellant served on active duty from April 1954 to March 1958.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision of the Nashville, Tennessee, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied the benefit sought on appeal.  The appellant submitted a notice of disagreement with this determination in May 2006, and timely perfected his appeal in February 2007.

This claim came before the Board in December 2009, at which time it was remanded to the Appeals Management Center (AMC) for additional evidentiary development.  Such development having been accomplished, the claim has been returned to the Board for adjudication.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  See 38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the AMC, in Washington, DC.  VA will notify the appellant if further action is required on his part.


REMAND

Following a thorough review of the appellant's claims file, the Board notes that in April 2011, the appellant submitted a new request for a Board video conference hearing.  As such, the appellant's claim is remanded to the AMC/RO to schedule him for an appropriate Board video conference hearing.





	(CONTINUED ON NEXT PAGE)
Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

The appellant's claim of entitlement to service connection for CAD, status post bypass graft, to include as secondary to PTSD, is remanded to the AMC/RO to schedule the appellant for a Board video conference hearing.  After the hearing has been held, or if the appellant fails to report for the hearing or withdraws the hearing request, the case should be returned directly to the Board for further consideration.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2010).


_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  See 38 C.F.R. § 20.1100(b) (2010).

